DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 16, 31 and 38 is/are allowable because the Prior Art of record fails to show or render obvious determining, based on a received signal strength, a set of potential backhaul nodes for providing a backhaul link in an integrated access and backhaul (IAB) network, wherein determining the set of potential backhaul nodes comprises determining that signal measurements of signals received from the set of potential backhaul nodes are within a range of threshold measurement values, wherein the range of threshold measurement values include a minimum threshold measurement value based on a first modulation and coding scheme (MCS) and a maximum threshold measurement value based on a second MCS; determining, based at least in part on additional information regarding the set of potential backhaul nodes, at least one backhaul node of the set of potential backhaul nodes to which to connect over the backhaul link in the IAB network in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY MUI/Primary Examiner, Art Unit 2464